Citation Nr: 9907837	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-12 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of laceration, right wrist, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied a 
disability rating in excess of 10 percent for the veteran's 
right wrist condition.  

During the pendency of this appeal, a September 1997 rating 
decision, in pertinent part, assigned a 30 percent disability 
rating for the veteran's right wrist condition.  This was not 
a full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 8515.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

In his increased rating claim and notice of disagreement of 
March 1995, the veteran requested service connection for 
arthritis in his right hand/wrist as secondary to his 
service-connected right wrist disorder.  This claim has not 
been adjudicated by the RO and is, therefore, not before the 
Board.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran is right-handed dominant; therefore, his 
service-connected right wrist disorder is rated as impairment 
of the major upper extremity.

3.  The veteran's residuals of the laceration of his right 
wrist consist of subjective complaints of pain and stiffness, 
thenar atrophy, mild decreased strength, slight limitation of 
finger motion, slight limitation of wrist motion with 
dorsiflexion, and mild decreased finger dexterity.  

4.  The veteran's right upper extremity impairment 
approximates a moderate incomplete paralysis of the right 
median nerve.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of laceration of 
the right wrist, and VA has satisfied its duty to assist him 
in the development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of laceration, right wrist, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.120, and 4.124a, Diagnostic Code 8515 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred a laceration of his 
right wrist that severed all four sublimis tendons, the 
flexor pollicis longus, the flexor carpi radialis, and the 
palmaris longus tendons, as well as the median nerve.  He 
underwent a tenorrhaphy of the sublimis tendons to all of the 
fingers, flexor carpi radialis, and flexor pollicis longus.  
He also underwent neurorrhaphy of the median nerve of the 
right wrist.  VA examinations in May 1968 showed that the 
veteran's residuals consisted of mild weakness, atrophy of 
the right forearm, and median nerve palsy, with no orthopedic 
disabling residuals.  A rating decision of June 1968 granted 
service connection for residuals of this laceration, with 
assignment of a 10 percent disability rating.  

In May 1994, the RO received the veteran's claim for an 
increased disability rating.  Upon VA examination in August 
1994, he complained of pain, swelling, loss of flexion, loss 
of sensitivity, and loss of strength in the right hand.  
Examination showed well-healed scars on the right wrist and 
forearm.  There were no anatomical defects.  The thumb 
approximated the index and middle fingers, but lacked about 
one centimeter of approximating the tips of the ring and 
little fingers.  The index and middle fingers lacked about 
one centimeter in approximating the proximal transverse 
palmar crease when a fist was made.  The ability to grasp 
objects was good.  Dexterity was decreased; the left hand was 
stronger than the right hand.  The diagnosis was old 
laceration of the right wrist with division of multiple (six) 
flexor tendons and the median nerve, with residual limitation 
of motion and loss of strength. 

In connection with another claim, the RO obtained the 
veteran's service medical records dated from September 1983 
to April 1989 from his service with the Army National Guard.  
These records showed no complaints of or treatment for his 
right wrist disorder.

An October 1994 rating decision, inter alia, denied a 
disability rating in excess of 10 percent for the veteran's 
right wrist condition.  In his notice of disagreement, the 
veteran stated that he had no feeling in the fingers of his 
right hand.  He stated that he could not pick up small 
objects such as keys or coins.  His hand stayed cold all the 
time, and he could not move the fingers.  In his substantive 
appeal, he stated that he had limitation of motion, pain, and 
stiffness of the right wrist.

In connection with another claim, the veteran underwent VA 
examinations in December 1994 and February 1995.  The 
examination reports showed no complaints regarding his right 
wrist disorder.  The veteran did indicate that he had worked 
for a trailer manufacturing company and as a millwright.  He 
had been unemployed for two years since he had had back 
surgery.

In May 1995, the veteran underwent an additional VA 
examination.  It was noted that the veteran is right-handed 
dominant.  He stated that he could still write with his right 
hand, but he did most other things with his left hand.  He 
reported difficulty picking up small objects, turning the 
ignition key of a car, or operating the remote control 
channel changer for a television.  He also had some 
difficulty using tools such as a hammer.  He stated that he 
could hold large objects such as a glass.  He complained of 
pain and swelling of the hand and wrist region.  The 
examination showed thenar atrophy.  Overall, with 
encouragement, the veteran was able to make a satisfactory 
fist.  He could oppose the thumb to the radial aspect of the 
tips of the index and long fingers.  He was unable to touch 
the tips of the ring and small fingers.  Grip strength was 
4/5 on the right, as compared to 5/5 on the left.  There 
appeared to be decreased dexterity of the fingers.  Range of 
motion for the right wrist was dorsiflexion to 55 degrees and 
palmar flexion to 75 degrees.  Range of motion for the left 
wrist was dorsiflexion to 60 degrees and palmar flexion to 75 
degrees.  The examiner's impressions were residual decreased 
function of the right hand and wrist secondary to history of 
laceration of multiple flexor tendons and median nerve and 
decreased functional use of right hand.

A September 1997 rating decision, inter alia, granted a 30 
percent disability rating for the veteran's right wrist 
condition, effective May 2, 1994, date of receipt of claim.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms in his right hand and wrist, such as 
limitation of motion, pain, and weakness.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran two VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is currently rated as 30 percent disabled for 
residuals of laceration of the right wrist under Diagnostic 
Code 8515.  Residuals of a laceration of the wrist do not 
have a specific diagnostic code.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  38 C.F.R. 
§ 4.27 (1998).  Therefore, the veteran's service-connected 
condition is rated according to the residual condition of 
impairment of the median nerve.  Since he is right-handed 
dominant, his service-connected disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69 
(1998).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1998).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1998).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 
38 C.F.R. § 4.120 (1998).  Under Diagnostic Code 8515, a 30 
percent disability rating is warranted for the major upper 
extremity for moderate incomplete paralysis of the median 
nerve.  A 50 percent disability rating is warranted for the 
major upper extremity for severe incomplete paralysis of the 
median nerve, and a 70 percent disability rating is warranted 
for the major upper extremity for complete paralysis of the 
median nerve.

The medical evidence does not show that there is complete 
paralysis of the veteran's right median nerve.  His right 
hand is not inclined to the ulnar side, and his index and 
middle fingers are not more extended than normally.  He does 
not have inability to make a fist, and his index and middle 
fingers do not remain extended.  There is no indication that 
he has incomplete and defective pronation of the right hand.  
There is also no indication that he has any trophic 
disturbances.

The veteran does have thenar atrophy, although there is no 
indication in the medical evidence that it is 
"considerable."  He also has decreased dexterity of the 
fingers and decreased strength in his right hand.  He 
complains of pain and stiffness in the right hand and wrist 
and difficulty handling small objects.  The objective 
findings and the veteran's subjective complaints indicate no 
more than moderate incomplete paralysis of the median nerve.  
His decreased strength is, at most, mild as shown by grip 
strength of 4/5 on the right, as compared to 5/5 on the left.  
His decreased finger dexterity and limitation of motion is no 
more than slight.  He is able to approximate his thumb to the 
index and long fingers, and he can make a satisfactory fist 
with his right hand.  He is still able to write using his 
right hand and use it for grasping larger objects.  

The veteran also has decreased motion of the right wrist, but 
it is no more than slight.  VA regulations define normal 
range of motion for the right wrist as dorsiflexion to 70 
degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71 
(1998).  Upon VA examination in 1995, the veteran's had range 
of motion for the right wrist of dorsiflexion to 55 degrees 
and palmar flexion to 75 degrees and range of motion for the 
left wrist of dorsiflexion to 60 degrees and palmar flexion 
to 75 degrees.  Comparing the right wrist to the left, there 
is no difference in palmar flexion and slight difference in 
dorsiflexion.  Therefore, the veteran's service-connected 
disorder has resulted in slight limitation of motion of the 
right wrist with dorsiflexion only.  He has not maintained 
that his right wrist disability has interfered with his 
employment in any manner.  There is no indication that he has 
sought medical treatment for his right wrist condition since 
his separation from service.  In light of the objective 
findings, it is clear that the veteran has no more than 
moderate incomplete paralysis of the right median nerve.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right wrist disability.  The objective 
findings, such as decreased strength and dexterity, result in 
no more than moderate functional impairment of the veteran's 
right hand, as shown by other findings such as ability to 
make a fist.  The medical evidence does not show the presence 
of more severe and frequent symptomatology such as would 
warrant a disability rating for severe incomplete paralysis 
of the median nerve.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for the veteran's 
right wrist disorder under Diagnostic Code 8515.  There are 
no other diagnostic codes potentially applicable to the 
veteran's service-connected disorder.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of laceration, right wrist, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 
- 9 -


- 7 -


